DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The Drawings filed on 01/18/2019 are acceptable for examination purposes.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Abstract: “The configuration file also references a data file that includes time intervals and simulated system operation conditions of points associated with field device.” Should read “The configuration file also references a data file that includes time intervals and simulated system operation conditions of points associated with the field device.”
¶0004: “Actual operating data needed for the development of applications may be created manually by-hand by an application developer, but it becomes the responsibility and difficult tasks of the developer to read such data and write the data to simulate operating values.” Should read “Actual operating data needed for the development of applications may be created manually by hand by an application developer, but it becomes the responsibility and difficult tasks of the developer to read such data and write the data to simulate operating values.”
“but it becomes the responsibility and difficult tasks of the developer” should read “but it becomes the responsibility and difficult task of the developer”
“provide operating data and conditions that are closed to actual system operation in real time or semi-real time.” Should read “provide operating data and conditions that are closed to actual system operation in real-time or semi-real time.”
on the operation of the building automation system”
“timing management of a simulated system and operation in order to accelerate development of components for the building automation system.” Should read “timing management of a simulated system and operation in order to accelerate the development of components for the building automation system.”
¶0007 “the framework provides flexibility in managing the type of simulated data and manner in which the simulated data may be provided to data consumers.” Should read “the framework provides flexibility in managing the type of simulated data and the manner in which the simulated data may be provided to data consumers.”
“individual systems to large scale buildings or municipalities, may be represented.” Should read “individual systems to large-scale buildings or municipalities, may be represented.
¶0008 “each point simulator server corresponds to a point of the one or more system operation condition identified by the data file.” Should read “each point simulator server corresponds to a point of one or more system operation conditions identified by the data file.”
¶0009 “Others aspects include a method for simulating system operation conditions of one or more building environments and a non-transitory computer readable medium including executable instructions which, when executed, cause one or more processors to provide for simulation of system operation conditions.” should read “Other aspects include a method for simulating system operation conditions of one or more building environments and a non-transitory computer-readable medium including executable instructions which, when executed, cause one or more processors to provide for simulation of system operation conditions.”
real-time collaboration”
¶0023 “The play back of these fault events, via the virtual node hosting environment, may validate the detection capabilities of monitoring systems by detecting the various played back faults. The playback capabilities may also be used to feed data for automated testing process” should read “The playback of these fault events, via the virtual node hosting environment, may validate the detection capabilities of monitoring systems by detecting the various played back faults. The playback capabilities may also be used to feed data for an automated testing process”
¶0040 “based on the point polling period or time interval in seconds or other basis for time measurement.” Should read “based on the point polling period or time interval in seconds or another basis for time measurement.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daruwalla (US 9,871,889 B1) in view of Sridharan et al. (US20170115642A1) in view of Shufeng et al. (CN105530654A).

In reference to Claim 1.
Daruwalla teaches
A building simulation system for simulating system operation conditions associated with a building automation system comprising:
a memory having a configuration file  (Col. 4:7-12 “memory including code stored thereon that, when executed, performs a method comprising: issuing, from the client to the data storage system, a plurality of command requests, wherein said data storage system has a current configuration”)
associated with at least one virtual node,  (Col. 4:13-16 “current configuration of the data storage system; receiving, from the data 15 storage system at the client, a plurality of responses responsive to receiving said plurality of command requests” where these responses are virtual representations of objects in a file system. Fig. 8 displays the capturing and storing of objects in the system)
generating simulated operation data of the at least one point from the building simulation system based on the data file, (Fig. 5:502, 506 shows and integrated BAS-BIM system displaying operation data and a BIM database (building simulation data file))
the building simulation system including a plurality of point simulator servers,  (Col. 6:49-52 “Servers or host systems, such as 14a-14n, provide data and access control information through channels to the storage systems, and the storage systems may also provide data to the host systems also through the channels”)

and a communication component coupled to the processor that provides the simulated operation data to a data consumer. (Col. 5:22-24 “Each of the host systems 14a-14n and the data storage systems 12 included in the system 10 may be connected to the communication medium” where the communication medium can be used to display this information to the consumer or user, later exemplified in Col. 8-9)
Daruwalla does not teach
including at least one device property of a field device simulated by the building simulation system,
referencing a data file that includes a plurality of time intervals and a plurality of simulated system operation conditions of at least one point associated with the field device for the plurality of time intervals;
a processor, coupled to the memory, executing instructions for generating a virtual node hosting environment, creating the at least one virtual node in the virtual hosting environment,  
However, Sridharan et al. teaches
including at least one device property of a field device simulated by the building simulation system,  (¶0030 "A BAS can include, for example, a HVAC system, a security system, a lighting system, a fire alerting system, any other system that is capable of managing building functions or devices, or any combination thereof" these are all systems that are used to control physical equipment)

Sridharan et. Does not teach
a processor, coupled to the memory, executing instructions for generating a virtual node hosting environment, creating the at least one virtual node in the virtual hosting environment,  
However, Shufeng et al. teaches 
a processor, coupled to the memory, executing instructions for generating a virtual node hosting environment, creating the at least one virtual node in the virtual hosting environment,  (Pg. 3 "In the ad hoc network simulation test environment, the protocol stack, the service model, and the mobility model of each virtual node are defined according to the test requirements", Pg. 4 “The physical agent module is used to represent the virtual image of the physical terminal device, and the physical terminal device is mapped as a corresponding node in the ad hoc network simulation test environment. The node acts as a proxy for the physical terminal device, and can directly communicate or relay communication with other virtual nodes in the ad hoc network, and can convert the virtual data packet in the ad hoc network simulation test environment into a real wireless data packet. Send to the physical terminal device for real data transmission")
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Shufeng et al., Sridharan et al., and Daruwalla. One of ordinary skill would have motivation to store data in a configuration file and combine the capturing of configuration 

In reference to Claim 7.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the system described by claim 1 (as mentioned)
Daruwalla further teaches
the configuration file further includes a data subset;  (Col. 3:31-33 “configuration files may also include the first set of objects representing the first set of physical and logical entities in the current data storage system configuration” a 'first set' of objects in a data storage system implies multiple sets and is by definition a subset of all sets)
and the communication component provides a particular subset of the simulated operation data to the data consumer based on the data subset. (Fig. 3:100 shows the system having storage component for simulated data, Fig. 5:110 shows the larger dataset being split into separate bins depending on type of data, and the communication component provides this information as discussed in Claim 1)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sridharan et al. and Daruwalla as modified. One of ordinary skill would have motivation to store data in a configuration file and combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67) with the building automation system with integrated building information model of Sridharen et al. (Sridharen et al. ¶0004) and the wireless ad hoc network of Shufeng et al. (Shufeng et al. Background) in order to integrate the BAS points with a building information model (Sridharen et al. ¶0004).

In reference to claim 8.
Daruwalla teaches
A method of a building simulation system for simulating system operation conditions associated with a building automation system comprising:
creating at least one virtual node in the virtual node hosting environment to communicate with a data consumer by a communication component, wherein  (Col. 5:22-24 “Each of the host systems 14a-14n and the data storage systems 12 included in the system 10 may be connected to the communication medium” where the communication medium can be used to display this information to the consumer or user, later exemplified in Col. 8-9, and the host and data storage systems include the virtual nodes as shown above)
the virtual node hosting environment allocates memory and processor resources to the at least one virtual node;  (Col. 7:30-34 “two storage processors or main 30 CPUs. The system 20a may also include one or more host adapters (“HAs”) or directors 2la-2ln. Each of the HAs may be used to manage communications and data operations between one or more host systems and the global memory” where host adapters or directors serve the same purpose as virtual node hosting environment, and data operations includes virtual node access within a file system)
the building simulation system including a plurality of point simulator servers,  (Col. 6:49-52 “Servers or host systems, such as 14a-14n, provide data and access control information through channels to the storage systems, and the storage systems may also provide data to the host systems also through the channels”)
wherein each point simulator server of the plurality of point simulator servers corresponds to at least one system operation condition of the plurality of simulated system operation conditions identified by the data file;  (Col. 18:1-5 “data sets each including a set of one or more generic files and a set of one 
and providing, by the communication component, the simulated operation data to the data consumer. (Fig. 3:100 shows the system having storage component for simulated data, Fig. 5:110 shows the largest dataset being split into separate bins depending on type of data, and the communication component provides this information as discussed in Claim 1)
Daruwalla does not teach
generating a virtual node hosting environment by a processor;
configuring, by the processor, a building simulation system in the at least one virtual node based on a configuration file associated with the at least one virtual node,
However, Shufeng et al. teaches
generating a virtual node hosting environment by a processor;  (Pg. 3 "In the ad hoc network simulation test environment, the protocol stack, the service model, and the mobility model of each virtual node are defined according to the test requirements", Pg. 4 “The physical agent module is used to represent the virtual image of the physical terminal device, and the physical terminal device is mapped as a corresponding node in the ad hoc network simulation test environment. The node acts as a proxy for the physical terminal device, and can directly communicate or relay communication with other virtual nodes in the ad hoc network, and can convert the virtual data packet in the ad hoc network simulation test environment into a real wireless data packet. Send to the physical terminal device for real data transmission")
configuring, by the processor, a building simulation system in the at least one virtual node based on a configuration file associated with the at least one virtual node,  (Step S142 "according to the test 
Daruwalla and Shufeng et al. does not teach
including at least one device property of a field device simulated by the building simulation system, 
referencing a data file that includes a plurality of time intervals and a plurality of simulated system operation conditions of at least one point associated with the field device for the plurality of time intervals; 
generating, by the processor, simulated operation data of the at least one point from the building simulation system based on the data file,
However, Sridharan et al. teaches
including at least one device property of a field device simulated by the building simulation system,  (¶0030 "A BAS can include, for example, a HVAC system, a security system, a lighting system, a fire alerting system, any other system that is capable of managing building functions or devices, or any combination thereof" these are all systems that are used to control physical equipment)
referencing a data file that includes a plurality of time intervals and a plurality of simulated system operation conditions of at least one point associated with the field device for the plurality of time intervals;  (¶0034 "a user can view real-time data from the BAS and/or trend data for objects represented in the BIM simply by viewing the BIM with integrated BAS data" where these points are associated with field devices as shown above, "includes a time range selector 1606 which allows a user to define the start time and the end time for the trend data displayed in trend window" where there is the capability of selecting various time intervals)

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Shufeng et al., Sridharan et al., and Daruwalla. One of ordinary skill would have motivation to store data in a configuration file and combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67) with the building automation system with integrated building information model of Sridharen et al. (Sridharen et al. ¶0004) and the wireless ad hoc network of Shufeng et al. (Shufeng et al. Background) in order to integrate the BAS points with a building information model (Sridharen et al. ¶0004).

In reference to Claim 14.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the method described by claim 8 (as mentioned)
Daruwalla further teaches
the configuration file further includes a data subset; (Col. 3:31-33 “configuration files may also include the first set of objects representing the first set of physical and logical entities in the current data storage system configuration” a 'first set' of objects in a data storage system implies multiple sets and is by definition a subset of all sets)
and generating the simulated operation data includes polling a particular subset of the simulated point data from the plurality of point simulator servers based on the data subset. (¶0106 “Fast Poll Registers are polled at a rate defined by 'Scan Interval' which is entered during device/topic configuration. Slow Poll Registers are polled once in every 'n' fetches of Fast Poll Registers and the value 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sridharan et al. and Daruwalla as modified. One of ordinary skill would have motivation to store data in a configuration file and combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67) with the building automation system with integrated building information model of Sridharen et al. (Sridharen et al. ¶0004) and the wireless ad hoc network of Shufeng et al. (Shufeng et al. Background) in order to integrate the BAS points with a building information model (Sridharen et al. ¶0004).

In reference to claim 15.
Daruwalla teaches
creating at least one virtual node in the virtual node hosting environment to communicate with a data consumer by a communication component;  (Col. 5:22-24 “Each of the host systems 14a-14n and the data storage systems 12 included in the system 10 may be connected to the communication medium” where the communication medium can be used to display this information to the consumer or user, later exemplified in Col. 8-9, and the host and data storage systems include the virtual nodes as shown above)
the building simulation system including a plurality of point simulator servers,  (Col. 6:49-52 “Servers or host systems, such as 14a-14n, provide data and access control information through channels to the storage systems, and the storage systems may also provide data to the host systems also through the channels”)
wherein each point simulator server of the plurality of point simulator servers corresponds to at least one point of the plurality of points identified by the data file;  (Col. 18:1-5 “data sets each including 
and providing the simulated operation data of the field device to the data consumer. (Fig. 3:100 shows the system having storage component for simulated data, Fig. 5:110 shows the largest dataset being split into separate bins depending on type of data, and the communication component provides this information as discussed in Claim 1)
Daruwalla does not teach
generating a virtual node hosting environment;
configuring a building simulation system in the at least one virtual node based on a configuration file associated with the at least one virtual node, 
However, Shufeng et al. teaches
generating a virtual node hosting environment;  (Pg. 3 "In the ad hoc network simulation test environment, the protocol stack, the service model, and the mobility model of each virtual node are defined according to the test requirements", Pg. 4 “The physical agent module is used to represent the virtual image of the physical terminal device, and the physical terminal device is mapped as a corresponding node in the ad hoc network simulation test environment. The node acts as a proxy for the physical terminal device, and can directly communicate or relay communication with other virtual nodes in the ad hoc network, and can convert the virtual data packet in the ad hoc network simulation test environment into a real wireless data packet. Send to the physical terminal device for real data transmission")
configuring a building simulation system in the at least one virtual node based on a configuration file associated with the at least one virtual node,  (Step S142 "according to the test 
Daruwalla and Shufeng et al. does not teach
including at least one device property of a field device simulated by the building simulation system, 
referencing a data file that includes a plurality of time intervals and a plurality of simulated system operation conditions of at least one point associated with the field device for the plurality of time intervals; 
generating simulated operation data of the at least one point from the building simulation system based on the data file,
However, Sridharan et al. teaches
the configuration file including at least one device property of a field device simulated by the building simulation system,  (¶0030 "A BAS can include, for example, a HVAC system, a security system, a lighting system, a fire alerting system, any other system that is capable of managing building functions or devices, or any combination thereof" these are all systems that are used to control physical equipment)
the configuration file referencing a data file that includes a plurality of time intervals and a plurality of simulated system operation conditions of at least one point associated with the field device for the plurality of time intervals;  (¶0034 "a user can view real-time data from the BAS and/or trend data for objects represented in the BIM simply by viewing the BIM with integrated BAS data" where these points are associated with field devices as shown above, "includes a time range selector 1606 which allows a user to define the start time and the end time for the trend data displayed in trend window" where there is the capability of selecting various time intervals)

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sridharan et al., Shufeng et al., and Daruwalla. One of ordinary skill would have motivation to store data in a configuration file and combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67) with the Wireless ad hoc network (Shufeng et al. Background) and building automation system with integrated building information model of Sridharen et al. (Sridharen et al. ¶0004) in order to integrate the BAS points with a building information model (Sridharen et al. ¶0004)


Claim 2, 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Daruwalla (US 9,871,889 B1) in view of Sridharan et al. (US20170115642A1) in view of Shufeng et al. (CN105530654A) in view of Vasyutynskyy et al. (Vasyutynskyy, V., Ploennigs, J., & Kabitzsch, K. (2007). Multi-agent system for monitoring of building automation systems. IFAC Proceedings Volumes, 40(22), 313-320.).

In reference to Claim 2.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the system described by claim 1 (as mentioned)
Daruwalla, Sridharan et al., and Shufeng et al.  does not teach
the configuration file further includes a polling interval; 
and the processor polls the simulated point data from the plurality of point simulator servers based on the polling interval.
However, Vasyutynskyy et al. teaches

and the processor polls the simulated point data from the plurality of point simulator servers based on the polling interval. (Pg. 318 “Active polling. The data are requested actively, e.g. via a network interface. It should be specified, what events are necessary for the analysis” where the specified events include polling intervals and what point simulator servers are being polled Pg. 318 “the user can manually select the elements to be analyzed from the list of BAS elements (nodes, channels, control loops known from design database)”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Vasyutynskyy et al. and Daruwalla as modified. One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), and the system for monitoring building automation of Vasyutynskyy et al. (Vasyutynskyy et al. Pg. 314) in order to improve fault diagnosis and performance evaluation (Vasyutynskyy et al. Pg. 313).

In reference to Claim 3.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the system described by claim 2 (as mentioned)
Daruwalla, Sridharan et al., and Shufeng et al.  does not teach
the processor polls the simulated point data at a rate different from that represented by the plurality of time intervals of the data file.
However, Vasyutynskyy et al. teaches
the processor polls the simulated point data at a rate different from that represented by the plurality of time intervals of the data file. (Pg. 318 “polling settings have to be defined, e.g. polling 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Vasyutynskyy et al. and Daruwalla as modified. One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), and the system for monitoring building automation of Vasyutynskyy et al. (Vasyutynskyy et al. Pg. 314) in order to improve fault diagnosis and performance evaluation (Vasyutynskyy et al. Pg. 313).


In reference to Claim 9.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the method described by claim 8 (as mentioned) 
Daruwalla, Sridharan et al., and Shufeng et al.  does not teach
the configuration file further includes a polling interval; 
and generating the simulated operation data includes polling the simulated point data from the plurality of point simulator servers based on the polling interval.
However, Vasyutynskyy et al. teaches
the configuration file further includes a polling interval;  (Pg. 318 “polling settings have to be defined, e.g. polling Interval” which done via the configuration file)
and generating the simulated operation data includes polling the simulated point data from the plurality of point simulator servers based on the polling interval. (Pg. 318 “Active polling. The data are requested actively, e.g. via a network interface. It should be specified, what events are necessary for the analysis” where the specified events include polling intervals and what point simulator servers are being 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Vasyutynskyy et al. and Daruwalla as modified. One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), and the system for monitoring building automation of Vasyutynskyy et al. (Vasyutynskyy et al. Pg. 314) in order to improve fault diagnosis and performance evaluation (Vasyutynskyy et al. Pg. 313).

In reference to Claim 16.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the medium described by claim 15 (as mentioned)
Daruwalla, Sridharan et al., and Shufeng et al.  does not teach
the configuration file further includes a polling interval; 
and generating the simulated operation data includes polling the simulated point data from the plurality of point simulator servers based on the polling interval.
However, Vasyutynskyy et al. teaches
the configuration file further includes a polling interval;  (Pg. 318 “polling settings have to be defined, e.g. polling Interval” which done via the configuration file)
and generating the simulated operation data includes polling the simulated point data from the plurality of point simulator servers based on the polling interval. (Pg. 318 “Active polling. The data are requested actively, e.g. via a network interface. It should be specified, what events are necessary for the analysis” where the specified events include polling intervals and what point simulator servers are being 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Vasyutynskyy et al. and Daruwalla as modified. One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), and the system for monitoring building automation of Vasyutynskyy et al. (Vasyutynskyy et al. Pg. 314) in order to improve fault diagnosis and performance evaluation (Vasyutynskyy et al. Pg. 313).

Claim 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable Daruwalla (US 9,871,889 B1) in view of Sridharan et al. (US20170115642A1) in view of Shufeng et al. (CN105530654A) in view of Vasyutynskyy et al. (Vasyutynskyy, V., Ploennigs, J., & Kabitzsch, K. (2007). Multi-agent system for monitoring of building automation systems. IFAC Proceedings Volumes, 40(22), 313-320.) in view of Murphy et al. (US 2003/0040897 A1).

In reference to Claim 4.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the system described by claim 1 (as mentioned)
Daruwalla, Sridharan et al., and Shufeng et al.  does not teach
the configuration file further includes a polling interval; 
and the communication component provides the simulated operation data to the data consumer based on a timing interval associated with the polling interval.
However, Vasyutynskyy et al. teaches

Vasyutynskyy et al. does not teach
and the communication component provides the simulated operation data to the data consumer based on a timing interval associated with the polling interval.
However, Murphy et al. teaches
and the communication component provides the simulated operation data to the data consumer based on a timing interval associated with the polling interval. (Fig. 49 where polling interval/speed is used to display simulated data in a GUI for users, ¶0015 “registers are polled when a device status changes from DEAD to ACTIVE. The DDE server acts as a link between a client requesting device data and a field device which can provide the data” where it is shown that the interval at which the client received requested data is based on polling speed/interval)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Murphy et al., Vasyutynskyy et al. and Daruwalla as modified.  One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), the system for monitoring building automation of Vasyutynskyy et al. (Vasyutynskyy et al. Pg. 314), and the power management control system of Murphy et al. (Murphy et al. ¶0006) in order to use a variety of error-detection procedures and communications protocols to ensure a high degree of reliability in communicating data (Murphy et al. ¶0006).

In reference to Claim 11.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the method described by claim 8 (as mentioned)
Daruwalla, Sridharan et al., and Shufeng et al.  does not teach

and providing the simulated operation data includes providing the simulated operation data to the data consumer based on a timing interval associated with the polling interval.
However, Vasyutynskyy et al. teaches
the configuration file further includes a polling interval;  (Pg. 318 “polling settings have to be defined, e.g. polling Interval” which done via the configuration file)
Vasyutynskyy et al. does not teach
and providing the simulated operation data includes providing the simulated operation data to the data consumer based on a timing interval associated with the polling interval.
However, Murphy et al. teaches
and providing the simulated operation data includes providing the simulated operation data to the data consumer based on a timing interval associated with the polling interval. (Fig. 49 where polling interval/speed is used to display simulated data in a GUI for users, ¶0015 “registers are polled when a device status changes from DEAD to ACTIVE. The DDE server acts as a link between a client requesting device data and a field device which can provide the data” where it is shown that the interval at which the client received requested data is based on polling speed/interval)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Murphy et al., Vasyutynskyy et al. and Daruwalla as modified.  One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), the system for monitoring building automation of Vasyutynskyy et al. (Vasyutynskyy et al. Pg. 314), and the power management control system of Murphy et al. (Murphy et al. ¶0006) in order to use a variety of error-detection procedures and communications protocols to ensure a high degree of reliability in communicating data (Murphy et al. ¶0006).


Daruwalla, Sridharan et al., and Shufeng et al.  teach the medium described by claim 15 (as mentioned)
Daruwalla, Sridharan et al., and Shufeng et al.  does not teach
the configuration file further includes a polling interval; 
and providing the simulated operation data includes providing the simulated operation data to the data consumer based on a timing interval associated with the polling interval.
However, Vasyutynskyy et al. teaches 
the configuration file further includes a polling interval;  (Pg. 318 “polling settings have to be defined, e.g. polling Interval” which done via the configuration file)
Vasyutynskyy et al. does not teach
and providing the simulated operation data includes providing the simulated operation data to the data consumer based on a timing interval associated with the polling interval.
However, Murphy et al. teaches
and providing the simulated operation data includes providing the simulated operation data to the data consumer based on a timing interval associated with the polling interval. (Fig. 49 where polling interval/speed is used to display simulated data in a GUI for users, ¶0015 “registers are polled when a device status changes from DEAD to ACTIVE. The DDE server acts as a link between a client requesting device data and a field device which can provide the data” where it is shown that the interval at which the client received requested data is based on polling speed/interval)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Murphy et al., Vasyutynskyy et al. and Daruwalla as modified.  One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), the system for monitoring building automation of Vasyutynskyy et .

Claim 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daruwalla (US 9,871,889 B1) in view of Sridharan et al. (US20170115642A1) in view of Shufeng et al. (CN105530654A) in view of Watanabe et al. (5,761,486).

In reference to Claim 5.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the system described by claim 4, wherein (as mentioned)
Daruwalla, Sridharan et al., and Shufeng et al.  does not teach
the communication component provides the simulated point data at a rate different from that represented by the plurality of time intervals of the data file.
However, Watanabe et al. teaches
the communication component provides the simulated point data at a rate different from that represented by the plurality of time intervals of the data file. (Col. 2:33-38 “The edition processing module also corrects intervals of a transmitting time and/or a reception time in the 35 simulating procedure before the correction and forms a simulating procedure for allowing a plurality of clients to simultaneously execute the simulating operations for one server” where the data is corrected before presented to the user and therefore represented in a different time interval, Fig. 12 where this information would be displayed)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Watanabe et al. and Daruwalla as modified. One of ordinary skill would 

In reference to Claim 10.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the method described by claim 9 (as mentioned)
Daruwalla, Sridharan et al., and Shufeng et al.  does not teach
generating the simulated operation data includes polling the simulated point data at a rate different from that represented by the plurality of time intervals of the data file.
However, Watanabe et al. teaches
generating the simulated operation data includes polling the simulated point data at a rate different from that represented by the plurality of time intervals of the data file. (Col. 2:33-38 “The edition processing module also corrects intervals of a transmitting time and/or a reception time in the 35 simulating procedure before the correction and forms a simulating procedure for allowing a plurality of clients to simultaneously execute the simulating operations for one server” where the data is corrected before presented to the user and therefore represented in a different time interval)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Watanabe et al. and Daruwalla as modified. One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), and the simulation process of Watanabe et al. (Watanabe et al. Col. 4:21-24) in order to allow the user to simulate an action without the need to form a simulating procedure, thus making the simulation process more accessible (Watanabe et al. Col. 4:21-24).

In reference to Claim 12.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the method described by claim 11 (as mentioned)
Daruwalla, Sridharan et al., and Shufeng et al.  does not teach
providing the simulated operation data includes providing the simulated point data at a rate different from that represented by the plurality of time intervals of the data file.
However, Watanabe et al. teaches
providing the simulated operation data includes providing the simulated point data at a rate different from that represented by the plurality of time intervals of the data file. (Col. 2:33-38 “The edition processing module also corrects intervals of a transmitting time and/or a reception time in the 35 simulating procedure before the correction and forms a simulating procedure for allowing a plurality of clients to simultaneously execute the simulating operations for one server” where the data is corrected before presented to the user and therefore represented in a different time interval, Fig. 12 where this information would be displayed)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Watanabe et al. and Daruwalla as modified. One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), and the simulation process of Watanabe et al. (Watanabe et al. Col. 4:21-24) in order to allow the user to simulate an action without the need to form a simulating procedure, thus making the simulation process more accessible (Watanabe et al. Col. 4:21-24).

In reference to Claim 17.

Daruwalla, Sridharan et al., and Shufeng et al.  does not teach
generating the simulated operation data includes polling the simulated point data at a rate different from that represented by the plurality of time intervals of the data file.
However, Watanabe et al. teaches
generating the simulated operation data includes polling the simulated point data at a rate different from that represented by the plurality of time intervals of the data file. (Col. 2:33-38 “The edition processing module also corrects intervals of a transmitting time and/or a reception time in the 35 simulating procedure before the correction and forms a simulating procedure for allowing a plurality of clients to simultaneously execute the simulating operations for one server” where the data is corrected before presented to the user and therefore represented in a different time interval)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Watanabe et al. and Daruwalla as modified. One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), and the simulation process of Watanabe et al. (Watanabe et al. Col. 4:21-24) in order to allow the user to simulate an action without the need to form a simulating procedure, thus making the simulation process more accessible (Watanabe et al. Col. 4:21-24).

In reference to Claim 19.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the method described by claim 18 (as mentioned)
Daruwalla, Sridharan et al., and Shufeng et al.  does not teach

However, Watanabe et al. teaches
providing the simulated operation data includes providing the simulated point data at a rate different from that represented by the plurality of time intervals of the data file. (Col. 2:33-38 “The edition processing module also corrects intervals of a transmitting time and/or a reception time in the 35 simulating procedure before the correction and forms a simulating procedure for allowing a plurality of clients to simultaneously execute the simulating operations for one server” where the data is corrected before presented to the user and therefore represented in a different time interval, Fig. 12 where this information would be displayed)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Watanabe et al. and Daruwalla as modified. One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), and the simulation process of Watanabe et al. (Watanabe et al. Col. 4:21-24) in order to allow the user to simulate an action without the need to form a simulating procedure, thus making the simulation process more accessible (Watanabe et al. Col. 4:21-24).

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daruwalla (US 9,871,889 B1) in view of Sridharan et al. (US20170115642A1) in view of Shufeng et al. (CN105530654A) in view of Murphy et al. (US 2003/0040897 A1).

In reference to Claim 6.
Daruwalla, Sridharan et al., and Shufeng et al.  teach the system described by claim 1 (as mentioned)

the configuration file further includes a data subset;  (Col. 3:31-33 “configuration files may also include the first set of objects representing the first set of physical and logical entities in the current data storage system configuration” a 'first set' of objects in a data storage system implies multiple sets and is by definition a subset of all sets)
Daruwalla, Sridharan et al., and Shufeng et al. does not teach
and the processor polls a particular subset of the simulated point data from the plurality of point simulator servers based on the data subset.
However, Murphy et al. teaches
and the processor polls a particular subset of the simulated point data from the plurality of point simulator servers based on the data subset. (¶0106 “Fast Poll Registers are polled at a rate defined by 'Scan Interval' which is entered during device/topic configuration. Slow Poll Registers are polled once in every 'n' fetches of Fast Poll Registers and the value of 'n' is read from an initialization file” shows that it is only polled every 'n' fetches and therefore is not the entirety of  the point data from the DDE server.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Murphy et al. and Daruwalla as modified. One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), and the power management control system of Murphy et al. (Murphy et al. ¶0006) in order to use a variety of error-detection procedures and communications protocols to ensure a high degree of reliability in communicating data (Murphy et al. ¶0006).

In reference to Claim 13.

Daruwalla further teaches
the configuration file further includes a data subset;  (Col. 3:31-33 “configuration files may also include the first set of objects representing the first set of physical and logical entities in the current data storage system configuration” a 'first set' of objects in a data storage system implies multiple sets and is by definition a subset of all sets)
Daruwalla, Sridharan et al., and Shufeng et al. does not teach
and generating the simulated operation data includes polling a particular subset of the simulated point data from the plurality of point simulator servers based on the data subset.
However, Murphy et al. teaches
and generating the simulated operation data includes polling a particular subset of the simulated point data from the plurality of point simulator servers based on the data subset. (¶0106 “Fast Poll Registers are polled at a rate defined by 'Scan Interval' which is entered during device/topic configuration. Slow Poll Registers are polled once in every 'n' fetches of Fast Poll Registers and the value of 'n' is read from an initialization file” shows that it is only polled every 'n' fetches and therefore is not the entirety of  the point data from the DDE server.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Murphy et al. and Daruwalla as modified. One of ordinary skill would have motivation to combine the capturing of configuration data for simulation of Daruwalla (Daruwalla Col. 1:60-67), and the power management control system of Murphy et al. (Murphy et al. ¶0006) in order to use a variety of error-detection procedures and communications protocols to ensure a high degree of reliability in communicating data (Murphy et al. ¶0006).

Examiner’s Notes
Examiner notes that the claims are eligible under 35 USC § 101 because the elements of “generating a virtual node hosting environment, creating the at least one virtual node in the virtual hosting environment, generating simulated operation data of the at least one point from the building simulation system based on the data file, the building simulation system including a plurality of point simulator servers, wherein each point simulator server of the plurality of point simulator servers corresponds to the at least one system operation condition of the plurality of simulated system operation conditions identified by the data file” integrates the judicial exception into a practical application, particularly an improvement to a technological field of virtual machines. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL VAN NGUYEN whose telephone number is (571)272-0980. The examiner can normally be reached 0830-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/M.V.N./Examiner, Art Unit 4121                                                                                                                                                                                                        
/BIJAN MAPAR/Primary Examiner, Art Unit 2147